DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/31/2019.  Claims 1-18 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 10/31/2019, 10/05/2020, and 09/08/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elbrecht et al. (US 10,587,292) (hereinafter “Elbrecht”).
claim 1, in accordance with Elbrecht reference entirety, Elbrecht discloses a frontend module (FIG. 3; 300 and description begins in column 5, line 61 and thereinafter.  In addition, FIGs. 4-9 are also included in the anticipation of the claimed limitations) comprising: 
	an antenna terminal (FIG. 3; 306 and col. 6, lines 24-25: “common antenna node 306 to the antenna 301”); and 
a duplexer (FIG. 3; 305 and col. 5, line 67: “a multiplexer 305”) comprising 
a first filter (FIG. 3; 311/312 and col. 6, line 7: “first filter branch 310”) connected to the antenna terminal (FIG. 3; 306) and a first terminal (FIG. 3; 316) (see FIG. 3 for connection details), configured to perform cellular communications within a 3.3 GHz to 4.2 GHz band (col. 6, line 57 to col. 7, line 53: “the first filter branch 310 corresponds to two selectable frequency bands, indicated as frequency band n77 … has a bandwidth of 3.3 GHz-4.2 GHz … the first filter branch 310 when selected by operation of the switch 314”. Or FIG. 6; 611 and col. 13, lines 18-34), and 
	a second filter (FIG. 3; 332 and col. 6, line 8: “third filter branch 330”) connected to the antenna terminal  (FIG. 3; 306) and a second terminal (FIG. 3; 336) (see FIG. 3 for connection details), configured to perform Wi-Fi communications within a 5.15 GHz to 5.950 GHz band (col. 8, lines 6-23: "The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.11a/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although another frequency band may be incorporated without departing from the scope of the present teachings … the filter 332 is able to provide the very high bandwidth in the third filter branch 330." Or FIG. 6; 631 and col. 14, lines 32-34), 
	wherein each of the first filter (311/312) and the second filter (332) comprises an LC filter (col. 7, line 46 and col. 8, line 21: “LC filter”), and a portion of an operating time period of the first filter overlaps a portion of an operating time period of the second filter (col. 14, lines 53-55: "band n79 is supposed to be used concurrently with band n77 and 5 GHz WiFi.”  Since 306 is the common antenna node, it is inherent that the operating time periods of the first filter 311/312 and the second filer 332 are overlapped for the being receiving the signal from the antenna 301 at the same time or concurrently or simultaneously in consisting with that being discussed in paragraph [056] of the instant application).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses an impedance matching component configured to match an impedance of a passband of the first filter and an impedance of a passband of the second filter (col. 1, lines 45-49: "Band pass filters and notch filters may be used in a complementary fashion, such that notch filter(s) associated with one wireless network have stopband(s) that correspond to (e.g., match) passband(s) of band pass filters(s) associated with another wireless network.” Or col. 12, lines 21-34: "the high-Q components for providing steep roll-off may be implemented as high-Q notch filters that truncate the upper and/or lower edges of passbands of band pass filters that do not otherwise include 25 high-Q components. For example, FIG. 6 is a simplified block diagram of a (mobile) communication device with a multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), according to a representative embodiment … multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), according to a representative embodiment. Each notch filter has a stopband corresponding to a portion of the passband of an associated band pass filter, e.g., for rejecting or otherwise creating a stop condition on some frequencies of the associated band pass filter.").
	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Elbrecht also discloses wherein the impedance matching component comprises a matching inductor disposed between the antenna terminal and a ground  (col. 1, lines 45-49: "Band pass filters and notch filters may be used in a 45 complementary fashion, such that notch filter(s) associated with one wireless network have stopband(s) that correspond to (e.g., match) passband(s) of band pass filters(s) associated with another wireless network.” Or col. 12, lines 21-34: "the high-Q components for providing steep roll-off may be implemented as high-Q notch filters that truncate the upper and/or lower edges of passbands of band pass filters that do not otherwise include 25 high-Q components. For example, FIG. 6 is a simplified block diagram of a (mobile) communication device with a multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), 30 according to a representative embodiment … multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), according to a representative embodiment. Each notch filter has a stopband corresponding to a portion of the passband of an associated band pass filter, e.g., for rejecting or otherwise creating a stop condition on some frequencies of the associated band pass filter."  Configuration of the notch filter in a manner as claimed is inherent in the connection details of the multiplexer FIG. 5 or FIG. 6).
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses wherein the first filter (311/312) comprises series connected components (elements 555-558 or 564-565) connected between the antenna terminal (306) and the first terminal (515) in series, and shunt connected components (551-559), each disposed between a ground (grounds in 311/312) and a node (node of 311/312) of different nodes between the antenna terminal (306) and the first terminal (515) (see FIG. 5 for connection details of first filter 311/312 having elements 306/310/shunt inductors/shunt capacitors and a different node 516 as discussed in col. 9, line 65 to col. 11, line 31.  Moreover, col. 10, line 62 to col. 11, line 6: "the filter 311 include series inductor 561, and shunt inductors 563, 564, 565 and 566 connected to ground. Of course, various arrangements of high-Q acoustic resonators, inductors and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 5, in addition to features recited in base claim 4 (see rationales discussed above), Elbrecht also discloses wherein one series connected component FIG. 5, col. 11, lines 14-18: “Shunt inductors 545, 546 and shunt capacitor 547 are connected to ground between the series capacitor 543 and the series inductor 542 and ground, where the shunt inductor 546 and the shunt capacitor 547 are in parallel with one another”), configured to form an attenuation pole at 5.90 GHz to 6.0 GHz (attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi), and another series connected component from among the series connected components comprises a capacitor and an inductor connected to each other in parallel (col. 11, lines 61-64: “in FIG. 5, the filter 321 further includes series inductor 581 and parallel inductor 582, as well as shunt inductors 583, 584, 585 and 586 connected to ground”), configured to form an attenuation pole at 2.25 GHz to 2.35 GHz (attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.  Moreover, col. 10, line 62 to col. 11, line 6: "the filter 311 include series inductor 561, and shunt inductors 563, 564, 565 and 566 connected to ground. Of course, various arrangements of high-Q acoustic resonators, inductors and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Elbrecht also discloses wherein the one series connected component attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.  Moreover, col. 10, line 62 to col. 11, line 6: "the filter 311 include series inductor 561, and shunt inductors 563, 564, 565 and 566 connected to ground. Of course, various arrangements of high-Q acoustic resonators, inductors and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 7, in addition to features recited in base claim 4 (see rationales discussed above), Elbrecht also discloses wherein a first shunt connected component from among the shunt connected components comprises a capacitor and an inductor connected to each other in series, configured to form an attenuation pole at 1.95 GHz to 2.05 GHz, a second shunt connected component from among the shunt connected components comprises a capacitor and an inductor connected to each other in series, configured to form an attenuation pole at 2.64 GHz to 2.74 GHz, and a third shunt connected component from among the shunt connected components comprises a capacitor and an inductor connected to each other in series, configured to form an attenuation pole at 5.10 GHz to 5.20 GHz (attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.  Moreover, col. 10, line 62 to col. 11, line 6: "the filter 311 include series inductor 561, and shunt inductors 563, 564, 565 and 566 connected to ground. Of course, various arrangements of high-Q acoustic resonators, inductors and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art."  It is therefore inherent that the disclosure encompasses the claimed limitations).
	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Elbrecht also discloses wherein the first shunt connected component is configured to form an attenuation pole at 2 GHz, the second shunt connected component is configured to form an attenuation pole at 2.69 GHz, and the third shunt connected component is configured to form an attenuation pole at 5.15 GHz (attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.  Moreover, col. 10, line 62 to col. 11, line 6: "the filter 311 include series inductor 561, and shunt inductors 563, 564, 565 and 566 connected to ground”. Of course, various arrangements of high-Q acoustic resonators, inductors and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art."  It is therefore inherent that the disclosure encompasses the claimed limitations).
claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses wherein the second filter comprises series connected components connected between the antenna terminal and the second terminal in series, and shunt connected components, each disposed between a ground and a node of different nodes between the antenna terminal and the second terminal (FIG. 5, col. 11, lines 14-18: “Shunt inductors 545, 546 and shunt capacitor 547 are connected to ground between the series capacitor 543 and the series inductor 542 and ground, where the shunt inductor 546 and the shunt capacitor 547 are in parallel with one another”.  Moreover, attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi. In addition, another configuration of multiplexer 605 depicted in FIG. 9 and discussed in col. 17, line 3 to col. 19, line 13.  Such disclosure is inherent to encompass the claimed configuration of the elements as claimed for it is stated in col. 19, lines 8-13: "Of course, various arrangements of LC components, high-Q components and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 10, in addition to features recited in base claim 9 (see rationales discussed above), Elbrecht also discloses wherein one shunt connected component from among the shunt connected components comprises a capacitor and an inductor connected to each other in series, and is configured to form an attenuation pole at 4.15 GHz to 4.25 GHz, and another shunt connected component from among the FIG. 5, col. 11, lines 14-18: “Shunt inductors 545, 546 and shunt capacitor 547 are connected to ground between the series capacitor 543 and the series inductor 542 and ground, where the shunt inductor 546 and the shunt capacitor 547 are in parallel with one another”.  Moreover, attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.. In addition, another configuration of multiplexer 605 depicted in FIG. 9 and discussed in col. 17, line 3 to col. 19, line 13.  Such disclosure is inherent to encompass the claimed configuration of the elements as claimed for it is stated in col. 19, lines 8-13: "Of course, various arrangements of LC components, high-Q components and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses wherein the one shunt connected component is configured to form an attenuation pole at 4.20 GHz, and the other shunt connected component is configured to form an attenuation pole at 3.75 GHz (FIG. 5, col. 11, lines 14-18: “Shunt inductors 545, 546 and shunt capacitor 547 are connected to ground between the series capacitor 543 and the series inductor 542 and ground, where the shunt inductor 546 and the shunt capacitor 547 are in parallel with one another”.  Moreover, attenuation poles are depicted in FIGs. 4 and 7 and discussed in col. 8, line 24 to col. 9, line 57 to include frequency ranges 3 GHZ to 6 GHz for frequency ranges of N77, N79 and 5 GHz WiFi.. In addition, another configuration of multiplexer 605 depicted in FIG. 9 and discussed in col. 17, line 3 to col. 19, line 13.  Such disclosure is inherent to encompass the claimed configuration of the elements as claimed for it is stated in col. 19, lines 8-13: "Of course, various arrangements of LC components, high-Q components and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 12, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses a third filter (FIG. 3; 311 or 312) having a passband of a 4.4 GHz to 5.0 GHz band; and a switch (315) configured to selectively connect the duplexer (305) and the third filter (311 or 312) to the antenna terminal (306) (see FIG. 3 for connection details and col. 7, lines 4-12: “Because the first filter branch 310 corresponds to two selectable frequency bands, the multiplexer 305 further includes a switch 315 in the first filter branch 310. The characteristics, such as steep roll-off, in the second filter branch 320. The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.lla/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although switch 315 may be a single pole, double throw switch, for example, configured to switch between a first switch state and a second switch state, where the first switch state selects the filter 311 for filtering the frequency band n77B and the second switch state selects the filter 312 for filtering the frequency band n77.”).
	Regarding claim 13, in addition to features recited in base claim 1 (see rationales discussed above), Elbrecht also discloses a fourth filter (311 or 312) having a passband of a 2.4 GHz to 2.4835 GHz band, wherein the fourth filter (311 or 312) is connected to an antenna terminal (315) that is different from the antenna terminal (306) to which the duplexer (305) is connected (see FIG. 3 for connection details between elements 311, 312, 315 and 306).
Regarding claim 14, in accordance with Elbrecht reference entirety, Elbrecht discloses a frontend module (FIG. 3; 300 and description begins in column 5, line 61 and thereinafter.  In addition, FIGs. 4-9 are also included in the anticipation of the claimed limitations) comprising: 
	an antenna terminal (FIG. 3; 306 and col. 6, lines 24-25: “common antenna node 306 to the antenna 301”); and 
a duplexer (FIG. 3; 305 and col. 5, line 67: “a multiplexer 305”) comprising 
a first filter (FIG. 3; 311/312 and col. 6, line 7: “first filter branch 310”) connected to the antenna terminal (FIG. 3; 306), and 
	a second filter (FIG. 3; 332 and col. 6, line 8: “third filter branch 330”) configured to perform radio communications of a standard different from a standard supported by the first filter in a frequency band different from a frequency band of the first filter  (col. 6, line 57 to col. 7, line 53: “the first filter branch 310 corresponds to two selectable frequency bands, indicated as frequency band n77 … has a bandwidth of 3.3 GHz-4.2 GHz … the first filter branch 310 when selected by operation of the switch 314”. Or FIG. 6; 611 and col. 13, lines 18-34.  In addition, col. 8, lines 6-23: "The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.11a/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although another frequency band may be incorporated without departing from the scope of the present teachings … the filter 332 is able to provide the very high bandwidth in the third filter branch 330." Or FIG. 6; 631 and col. 14, lines 32-34), 
	wherein each of the first filter (311/312) and the second filter (332) comprises an LC filter (col. 7, line 46 and col. 8, line 21: “LC filter”), and a portion of an operating time period of the first filter overlaps a portion of an operating time period of the second filter (col. 14, lines 53-55: "band n79 is supposed to be used concurrently with band n77 and 5 GHz WiFi.”  Since 306 is the common antenna node, it is inherent that the operating time periods of the first filter 311/312 and the second filer 332 are overlapped for the being receiving the signal from the antenna 301 at the same time or concurrently or simultaneously in consisting with that being discussed in paragraph [056] of the instant application).
Regarding claim 15, in addition to features recited in base claim 14 (see rationales discussed above), Elbrecht also discloses wherein the first filter is configured to support cellular communications within a 3.3 GHz to 4.2 GHz band (col. 6, line 57 to col. 7, line 53: “the first filter branch 310 corresponds to two selectable frequency bands, indicated as frequency band n77 … has a bandwidth of 3.3 GHz-4.2 GHz … the first filter branch 310 when selected by operation of the switch 314”. Or FIG. 6; 611 and col. 13, lines 18-34), and the second filter is configured to support Wi-Fi col. 8, lines 6-23: "The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.11a/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although another frequency band may be incorporated without departing from the scope of the present teachings … the filter 332 is able to provide the very high bandwidth in the third filter branch 330." Or FIG. 6; 631 and col. 14, lines 32-34).
Regarding claim 16, in addition to features recited in base claim 14 (see rationales discussed above), Elbrecht also discloses wherein the first filter and the second filter each have an attenuation characteristic of 35 dB or more (FIG. 4 shows corresponding signal attenuation with regard to the filter branches and discussed in col. 8, line 24 to col. 9, line 56.  In addition, FIG. 7 also shows corresponding signal attenuation with regard to the filter branches and discussed in col. 14, line 61 to col. 16, line 33.  Such corresponding signal attenuation depicted and discussed thereat encompasses the claimed limitation for it is stated in col. 19, lines 8-13: "Of course, various arrangements of LC components, high-Q components and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
Regarding claim 17, in accordance with Elbrecht reference entirety, Elbrecht discloses a frontend module (FIG. 3; 300 and description begins in column 5, line 61 and thereinafter.  In addition, FIGs. 4-9 are also included in the anticipation of the claimed limitations) comprising: 
FIG. 3; 306 and col. 6, lines 24-25: “common antenna node 306 to the antenna 301”); and 
a duplexer (FIG. 3; 305 and col. 5, line 67: “a multiplexer 305”) comprising 
a first filter (FIG. 3; 311/312 and col. 6, line 7: “first filter branch 310”) connected to the antenna terminal (FIG. 3; 306) and a first terminal (FIG. 3; 316) (see FIG. 3 for connection details), configured to perform cellular communications (col. 6, line 57 to col. 7, line 53: “the first filter branch 310 corresponds to two selectable frequency bands, indicated as frequency band n77 … has a bandwidth of 3.3 GHz-4.2 GHz … the first filter branch 310 when selected by operation of the switch 314”. Or FIG. 6; 611 and col. 13, lines 18-34), and 
	a second filter (FIG. 3; 332 and col. 6, line 8: “third filter branch 330”) connected to the antenna terminal  (FIG. 3; 306) and a second terminal (FIG. 3; 336) (see FIG. 3 for connection details), configured to perform Wi-Fi communications (col. 8, lines 6-23: "The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.11a/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although another frequency band may be incorporated without departing from the scope of the present teachings … the filter 332 is able to provide the very high bandwidth in the third filter branch 330." Or FIG. 6; 631 and col. 14, lines 32-34), 
	wherein each of the first filter (311/312) and the second filter (332) comprises an LC filter (col. 7, line 46 and col. 8, line 21: “LC filter”), and a portion of an operating time period of the first filter overlaps a portion of an operating time period of the second filter (col. 14, lines 53-55: "band n79 is supposed to be used concurrently with band n77 and 5 GHz WiFi.”  Since 306 is the common antenna node, it is inherent that the operating time periods of the first filter 311/312 and the second filer 332 are overlapped for the being receiving the signal from the antenna 301 at the same time or concurrently or simultaneously in consisting with that being discussed in paragraph [056] of the instant application).
Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Elbrecht also discloses wherein the first filter is configured to support cellular communications within a 3.3 GHz to 4.2 GHz band (col. 6, line 57 to col. 7, line 53: “the first filter branch 310 corresponds to two selectable frequency bands, indicated as frequency band n77 … has a bandwidth of 3.3 GHz-4.2 GHz … the first filter branch 310 when selected by operation of the switch 314”. Or FIG. 6; 611 and col. 13, lines 18-34), and the second filter is configured to support Wi-Fi communications within a 5.15 GHz to 5.950 GHz band (col. 8, lines 6-23: "The illustrative third filter branch 330 corresponds to the frequency band supporting 5 GHz WiFi signals (according to the definitions in IEEE 802.11a/h/j/n/ac/ax), which has a combined bandwidth of about 5.1 GHz-6.0 GHz, although another frequency band may be incorporated without departing from the scope of the present teachings … the filter 332 is able to provide the very high bandwidth in the third filter branch 330." Or FIG. 6; 631 and col. 14, lines 32-34).
Regarding claim 19, in addition to features recited in base claim 14 (see rationales discussed above), Elbrecht also discloses wherein the first filter and the second filter each have an attenuation characteristic of 35 dB or more (FIG. 4 shows corresponding signal attenuation with regard to the filter branches and discussed in col. 8, line 24 to col. 9, line 56.  In addition, FIG. 7 also shows corresponding signal attenuation with regard to the filter branches and discussed in col. 14, line 61 to col. 16, line 33.  Such corresponding signal attenuation depicted and discussed thereat encompasses the claimed limitation for it is stated in col. 19, lines 8-13: "Of course, various arrangements of LC components, high-Q components and/or other circuit elements may vary, to provide unique benefits for particular situations or to meet application specific design requirements of various implementations of the band pass filter, as would be apparent to one skilled in the art").
	Regarding claim 20, in addition to features recited in base claim 17 (see rationales discussed above), Elbrecht also discloses an impedance matching component configured to match an impedance of a passband of the first filter and an impedance of a passband of the second filter (col. 1, lines 45-49: "Band pass filters and notch filters may be used in a complementary fashion, such that notch filter(s) associated with one wireless network have stopband(s) that correspond to (e.g., match) passband(s) of band pass filters(s) associated with another wireless network.” Or col. 12, lines 21-34: "the high-Q components for providing steep roll-off may be implemented as high-Q notch filters that truncate the upper and/or lower edges of passbands of band pass filters that do not otherwise include 25 high-Q components. For example, FIG. 6 is a simplified block diagram of a (mobile) communication device with a multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), according to a representative embodiment … multiplexer including multiple filter branches, at least one of which having selectable notch filters respectively including high-Q filter components (as well as band pass filters), according to a representative embodiment. Each notch filter has a stopband corresponding to a portion of the passband of an associated band pass filter, e.g., for rejecting or otherwise creating a stop condition on some frequencies of the associated band pass filter.").

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 2020/0304167).
Jo et al. (US 2020/0328729).
Houlden et al. (US 10,979,025).
Wloczysiak (US 10,965,021).
Alicioglu et al. (US 10,848,126).
Takada (US 10,700,715).
Tseng et al. (US 10,637,518).
Shinozaki et al. (US 10,608,677).
Mori (US 2021/0104996).
Maldonado et al. (US 10,587,329).
Morote et al. (US 2020/0395917).
Wloczysiak et al. (US 10,257,119).
Walsh et al., 5G New Radio Solutions: Revolutionary Applications Here Sooner Than You Think, SKYWORKS, 16 pages, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 1, 2021